NO. 12-14-00131-CV

                              IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                           TYLER, TEXAS

EDOM CORNER, LLC AND EARL A.                         §       APPEAL FROM THE 294TH
BERRY, JR.,
APPELLANTS

V.                                                   §       JUDICIAL DISTRICT COURT

IT'S THE BERRY'S, LLC D/B/A MARY
ELLEN'S,
APPELLEE                                             §       VAN ZANDT COUNTY, TEXAS

                                       MEMORANDUM OPINION
                                           PER CURIAM
        Appellant has filed a notice of interlocutory appeal in this court. See TEX. R. APP. P. 28.3
(permitting agreed appeals in cases filed in the trial court before September 1, 2011). The trial
court now has rendered a final judgment in the underlying proceeding. Therefore, the order
appealed in this proceeding is no longer interlocutory. Accordingly, we dismiss this appeal as
moot. See TEX. R. APP. P. 28.2(d).
Opinion delivered January 21, 2015.
Panel consisted of Worthen, C.J. and Hoyle, J.




                                                 (PUBLISH)
                                 COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                          JUDGMENT

                                        JANUARY 21, 2015


                                        NO. 12-14-00131-CV


                    EDOM CORNER, LLC AND EARL A. BERRY, JR.,
                                     Appellants
                                        V.
                    IT'S THE BERRY'S, LLC D/B/A MARY ELLEN'S,
                                      Appellee


                               Appeal from the 294th District Court
                       of Van Zandt County, Texas (Tr.Ct.No. 09-00138)

                   THIS CAUSE came on to be heard on the appellate record; and the same
being considered, it is the opinion of this Court that this agreed interlocutory appeal should be
dismissed.

                   It is therefore ORDERED, ADJUDGED and DECREED by this court that
the appeal be dismissed; and that the decision be certified to the court below for observance.
                   By per curiam opinion.
                   Panel consisted of Worthen, C.J. and Hoyle, J.